Case: 20-40371      Document: 00515895547         Page: 1    Date Filed: 06/10/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 10, 2021
                                   No. 20-40371                   Lyle W. Cayce
                                                                       Clerk

   Carmela Rivero,

                                                            Plaintiff—Appellant,

                                       versus

   Fidelity Investments, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-909


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          Carmela Rivero seeks a declaratory judgment that an IRS transfer
   certificate is not necessary to transfer ownership of her account with Fidelity
   Brokerage Services, LLC (“Fidelity”). Concluding that such a declaration
   “would necessarily involve a determination ‘with respect to Federal taxes,’”
   the district court sua sponte dismissed the action for lack of subject-matter
   jurisdiction. The primary question is whether the Declaratory Judgment
   Act’s (“DJA”) federal-tax exception is a jurisdictional condition, requiring
   dismissal, or a nonjurisdictional condition, which may be waived.
   Concluding it is jurisdictional, we AFFIRM.
Case: 20-40371      Document: 00515895547           Page: 2     Date Filed: 06/10/2021




                                     No. 20-40371


                                           I.
          Rivero, a Mexican citizen and Texas resident, opened an individual
   brokerage account with Fidelity (the “Account”) in 2010 by transferring
   1,900 shares of PepsiCo stock valued at $121,600 from her existing individual
   brokerage account with Merrill Lynch. Two weeks later, she re-registered
   the Account as a joint tenancy with right of survivorship, naming Jorge Diaz-
   Gonzalez Medrano, a citizen and resident of Mexico, as the joint tenant.
          Medrano died in 2016. Following his death, Rivero attempted to re-
   register the Account as an individual account, solely in her name. But
   Fidelity prevented her from doing so because Treasury Regulation
   § 20.6325-1 requires a transfer certificate, which Rivero did not provide, to
   “transfer stock registered in the name of a non-resident decedent,” such as
   Medrano. 26 C.F.R. § 20.6325-1(a); see also 26 C.F.R. § 20.6325-1(c) (“A
   transfer certificate will be issued by the service center director or the district
   director when he is satisfied that the tax imposed upon the estate, if any, has
   been fully discharged or provided for.”).         A transfer certificate is not
   required, however:
          if the value on the date of death of that part of the decedent’s
          gross estate situated in the United States did not exceed the
          lesser of $60,000 or $60,000 reduced by the adjustments, if
          any, required by section 6018(a)(4) for certain taxable gifts
          made by the decedent and for the aggregate amount of certain
          specific exemptions.
   26 C.F.R. § 20.6325-1(b)(1)(i).
          Rivero asserts that she is unable to obtain a transfer certificate
   “because it requires cooperation from other persons.”            Moreover, she
   contends a transfer certificate is not necessary for two reasons. First, she
   asserts that, as a joint tenancy with right of survivorship, the Account
   automatically passed to her by operation of state law and was thus not a part




                                           2
Case: 20-40371     Document: 00515895547           Page: 3   Date Filed: 06/10/2021




                                    No. 20-40371


   of Medrano’s estate. Basically, she posits that no transfer certificate is
   required because no transfer is necessary—she is already the sole owner of
   the Account. Second, she asserts that Medrano’s gross estate situated in the
   United States did not exceed $60,000 because Treasury Regulation
   § 20.2040-1 excepts from the value of the estate of a joint tenant with right
   of survivorship any asset that originally belonged to the survivor, such as
   Rivero’s PepsiCo stock, “[i]f the decedent furnished no part of the purchase
   price.” 26 C.F.R. §20.2040-1(c)(3). Rivero contends that because Medrano
   neither furnished any part of the purchase price of the PepsiCo stock nor
   contributed any property to the Account, no part of the value of the Account
   is part of Medrano’s estate. And because Medrano did not own any other
   property in the United States, Rivero contends a transfer certificate is not
   required under Treasury Regulation § 20.6325-1(b)(1)(i).
          Rivero filed a complaint for a declaratory judgment that she is the sole
   owner of the Account and that “filing . . . an IRS Transfer Certificate, Form
   5173, is not necessary to transfer ownership of the . . . Account.” Rivero and
   Fidelity filed cross-motions for summary judgment. Rather than reach the
   parties’ motions, however, the district court sua sponte held that Rivero’s
   requested declaration would require the court “to construe various tax code
   provisions and treasury regulations to value Medrano’s gross estate, [which]
   involves a determination ‘with respect to Federal taxes’ that is precluded by
   the plain language of the [DJA].” The court dismissed Rivero’s complaint
   for lack of subject-matter jurisdiction and denied the parties’ cross-motions
   for summary judgment as moot.




                                         3
Case: 20-40371      Document: 00515895547           Page: 4     Date Filed: 06/10/2021




                                     No. 20-40371


                                          II.
          Questions of subject matter jurisdiction are reviewed de novo. Borden
   v. Allstate Ins. Co., 589 F.3d 168, 170 (5th Cir. 2009) (citation omitted). The
   district court’s “jurisdictional findings of fact” are reviewed for clear error.
   Lonatro v. United States, 714 F.3d 866, 869 (5th Cir. 2013) (citation omitted).
          “The basic statutory grants of federal-court subject-matter
   jurisdiction,” providing for federal-question and diversity-of-citizenship
   jurisdiction, “are contained in 28 U.S.C. §§ 1331 and 1332.” Arbaugh v.
   Y&H Corp., 546 U.S. 500, 513 (2006). The DJA “authorizes federal courts
   to provide declaratory relief.” Jolly v. United States, 488 F.2d 35, 36 (5th Cir.
   1974) (citations omitted). Specifically, the DJA provides:
          In a case of actual controversy within its jurisdiction, except with
          respect to Federal taxes . . . any court of the United States . . .
          may declare the rights and other legal relations of any
          interested party seeking such declaration . . . .

   28 U.S.C. § 2201(a) (emphasis added). The DJA “does not of itself confer
   jurisdiction on the federal courts.” Jolly, 488 F.2d at 36 (citations omitted).
   The question on which this case turns, however, is whether the phrase
   “except with respect to Federal taxes” takes away a court’s power to provide
   declaratory relief in cases involving federal taxes, i.e., whether the clause is a
   jurisdictional condition. Our court has not squarely answered this question.
                                          A.
          “[S]ubject-matter jurisdiction, because it involves a court’s power to
   hear a case, can never be forfeited or waived.” United States v. Cotton, 535
   U.S. 625, 630 (2002). Courts “have an independent obligation to determine
   whether subject-matter jurisdiction exists, even in the absence of a challenge
   from any party.” Arbaugh, 546 U.S. at 514 (citation omitted). “[W]hen a
   federal court concludes that it lacks subject-matter jurisdiction, the court




                                           4
Case: 20-40371      Document: 00515895547          Page: 5    Date Filed: 06/10/2021




                                    No. 20-40371


   must dismiss the complaint in its entirety.” Id. Thus, if the DJA’s federal-
   tax exception imposes a jurisdictional condition that was not met, the district
   court properly dismissed Rivero’s complaint. If the federal-tax exception is
   nonjurisdictional, the issue was waived because Fidelity never raised it, and
   the district court could properly have reached the merits of the case.
          “[J]urisdictional statutes speak to the power of the court rather than
   to the rights or obligations of the parties.” Landgraf v. USI Film Prods., 511
   U.S. 244, 274 (1994) (internal quotation marks and citation omitted). In a
   nutshell, jurisdictional conditions circumscribe a court’s power to hear a
   case, whereas nonjurisdictional conditions impose obligations on a party. Id.;
   Arbaugh, 546 U.S. at 504. A quintessential jurisdictional condition is the
   amount-in-controversy requirement in 28 U.S.C. § 1332(a), which limits a
   federal court’s diversity-of-citizenship jurisdiction to actions where the
   amount in controversy exceeds $75,000. See Arbaugh, 546 U.S. at 514–15.
   Nonjurisdictional conditions generally fall into two categories: claim-
   processing rules and elements of a plaintiff’s claim for relief.         Claim-
   processing rules are “threshold requirements that claimants must complete,
   or exhaust, before filing a lawsuit.” Reed Elsevier, Inc. v. Muchnick, 559 U.S.
   154, 166 (2010).     An example is the Copyright Act’s pre-registration
   requirement (i.e., a claimant must preregister or register a copyright before it
   may institute a civil action for copyright infringement). Id. at 169; see 17
   U.S.C. § 411(a). Elements of a claim for relief “relate[] to the substantive
   adequacy” of a claim. Arbaugh, 546 U.S. at 504. Title VII’s numerosity
   requirement (i.e., defining “employers” as those having “fifteen or more
   employees”) is such a provision. Id.; see 42 U.S.C. § 2000e(b).
          The Supreme Court has cautioned against “mischaracteriz[ing]
   claim-processing rules or elements of a cause of action as jurisdictional
   limitations.” Reed Elsevier, 559 U.S. at 161.




                                          5
Case: 20-40371      Document: 00515895547          Page: 6    Date Filed: 06/10/2021




                                    No. 20-40371


          If the Legislature clearly states that a threshold limitation on a
          statute’s scope shall count as jurisdictional, then courts and
          litigants will be duly instructed and will not be left to wrestle
          with the issue. But when Congress does not rank a statutory
          limitation on coverage as jurisdictional, courts should treat the
          restriction as nonjurisdictional in character.
   Id. at 161–62 (quoting Arbaugh, 546 U.S. at 515–16).
          Arbaugh is instructive for the task at hand. There, the Supreme Court
   looked to the text and structure of Title VII’s numerosity requirement to
   determine whether the statute delineated a jurisdictional condition. 546 U.S.
   at 513–16.    Because 42 U.S.C. § 2000e(b)’s numerosity requirement
   “appears in a separate provision” than Title VII’s jurisdictional provision,
   § 2000e-5(f)(3), that “does not speak in jurisdictional terms or refer in any
   way to the jurisdiction of the district courts,” the Court held the numerosity
   requirement not to be a jurisdictional condition. Id. at 515–16 (citation
   omitted).
          Examining the text and structure of the DJA’s federal-tax exception
   leads to the opposite conclusion: the statute plainly “speak[s] to the power
   of the court.” See Landgraf, 511 U.S. at 274 (citation omitted). Indeed, the
   exception is an express limitation on the grant of power to “any court of the
   United States” to “declare the rights and other legal relations of any
   interested party seeking such declaration.” 28 U.S.C. § 2201. By the DJA’s
   text, that power extends to any “case of actual controversy within [a court’s]
   jurisdiction, except with respect to Federal taxes.” Id. (emphasis added). While
   it has long been established that the DJA “does not of itself confer
   jurisdiction on the federal courts,” Jolly, 488 F.2d at 36, the juxtaposition of
   the DJA’s reference to federal courts’ jurisdiction and the federal-tax
   exception indicates that the latter deprives a court of jurisdiction that might
   otherwise exist in cases “with respect to Federal taxes.” See Warren v.




                                          6
Case: 20-40371      Document: 00515895547           Page: 7    Date Filed: 06/10/2021




                                     No. 20-40371


   United States, 874 F.2d 280, 282 (5th Cir. 1989) (stating the federal-tax
   exception “prohibit[s] federal courts from entertaining proceedings for
   declaratory relief in cases involving federal taxes” (citations omitted)). The
   statute does not describe a prerequisite a party must complete before filing a
   complaint or an element a party must prove. Instead, it clearly limits courts’
   jurisdiction to provide declaratory relief in cases involving federal taxes,
   “even in the absence of a challenge from any party.” Arbaugh, 546 U.S. at
   514.
          This conclusion is further supported by our precedent construing a
   similar statute. The Anti-Injunction Act (AIA) provides that “no suit for the
   purpose of restraining the assessment or collection of any tax shall be
   maintained in any court by any person.” 26 U.S.C. § 7421(a). We have held
   this provision to be a jurisdictional condition that “divests courts of subject-
   matter jurisdiction” over such cases. Matter of Westmoreland Coal Co., 968
   F.3d 526, 533 (5th Cir. 2020) (citing Hotze v. Burwell, 784 F.3d 984, 996 (5th
   Cir. 2015)). And “there is no dispute . . . that the federal tax exception to the
   [DJA] is at least as broad as the Anti-Injunction Act.” McCabe v. Alexander,
   526 F.2d 963, 965 (5th Cir. 1976) (quoting Bob Jones Univ. v. Simon, 416 U.S.
   725, 732 n.7 (1974)). So while it is true, as Rivero contends, that this action
   does not involve “the assessment or collection of any tax,” such that the AIA
   does not frustrate jurisdiction, the AIA is simply inapplicable. The AIA’s
   jurisdictional condition only buttresses our conclusion that the DJA’s
   federal-tax exception is likewise a jurisdictional condition that divests
   subject-matter jurisdiction if it applies. We now turn to that question.
                                          B.
          Treasury Regulation § 20.6325-1 requires a transfer certificate to:
          transfer stock registered in the name of a non-resident
          decedent . . . [unless] the value on the date of death of that part




                                          7
Case: 20-40371      Document: 00515895547              Page: 8   Date Filed: 06/10/2021




                                        No. 20-40371


          of the decedent’s gross estate situated in the United States did
          not exceed the lesser of $60,000 or $60,000 reduced by the
          adjustments . . . for certain taxable gifts made by the decedent
          and for the aggregate amount of certain specific exemptions.
   26 C.F.R. § 20.6325-1(a), (b)(1)(i). Rivero asserts no transfer certificate is
   necessary because: the Account automatically passed to her by operation of
   state law when Medrano died, such that a transfer of assets is not implicated;
   and Medrano’s estate does not exceed $60,000. Fidelity concedes that
   under state law, Rivero is now the sole owner of the Account, but counters
   that regardless of this fact, governing Treasury regulations require a transfer
   certificate even in cases of joint tenancy with survivorship. See 26 C.F.R.
   §§ 20.2040-1, 20.6325-1. Fidelity “does not take a position” on the issue of
   jurisdiction but contends that the applicable Treasury regulations require
   Rivero to provide a transfer certificate before she can access the Account or
   re-register it solely in her name.
          The district court found that, under either scenario proffered by
   Rivero, to declare that no transfer certificate is necessary would require the
   court “to construe various tax code provisions and treasury regulations to
   value Medrano’s gross estate” and make a “determination ‘with respect to
   Federal taxes’ that is precluded by the plain language of the Declaratory
   Judgment Act.” We discern no error, much less clear error, with regard to
   this finding. Indeed, we agree with the district court that deciding the merits
   of Rivero’s request for declaratory relief would inevitably involve sifting
   through the applicable Treasury regulations discussed above in order,
   ultimately, to make a determination “with respect to Federal taxes,” beyond
   the power granted to federal courts by the DJA.
                                            III.
          The DJA prohibits courts from providing declaratory relief with
   respect to federal taxes; that prohibition is jurisdictional. Because the




                                             8
Case: 20-40371      Document: 00515895547          Page: 9    Date Filed: 06/10/2021




                                    No. 20-40371


   requested relief—declaring that Rivero was not required to provide a transfer
   certificate to Fidelity—necessarily involves a determination with respect to
   federal taxes, the district court properly dismissed Rivero’s action for lack of
   jurisdiction.
                                                                  AFFIRMED.




                                          9